        Case: 1:18-cv-08116 Document #: 9 Filed: 12/28/18 Page 1 of 3 PageID #:33



                    IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

NOTRE DAME AFFORDABLE
HOUSING, et al.

                               Plaintiffs,
                                                     Case No. 18-cv-8116
                      v.
                                                     Hon. Charles Norgle
CITY OF CHICAGO, et al.

                               Defendants.

              CITY DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO
                        ANSWER OR OTHERWISE PLEAD

         Defendants City of Chicago, City of Chicago Department of Buildings Commissioner

Judith Frydland, and Deputy Commissioner Grant Ullrich (the “City Defendants”), by their

counsel, Edward N. Siskel, Corporation Counsel for the City of Chicago, respectfully request an

extension of time to file an answer or otherwise plead. In support of their motion, City

Defendants state as follows:

         1.    On December 11, 2018, Plaintiffs filed the instant eleven-count Complaint,

alleging a variety of constitutional and federal claims under 42 U.S.C. §§ 1981, 1982, 1983,

1985, and 1986, as well as state-law claims.

         2.    On December 14, 2018, proof of service was filed on the ECF docket, averring

that service on defendants Frydland and Ullrich (the “Individual Defendants”) was effectuated on

December 12, 2018, and that service on the City of Chicago was effectuated on December 13,

2018.

         3.    It is City Defendants’ position that service was not properly effectuated on the

Individual Defendants, as the summons was delivered to an individual at the Department of
      Case: 1:18-cv-08116 Document #: 9 Filed: 12/28/18 Page 2 of 3 PageID #:34



Buildings and the Individual Defendants have not authorized anyone to accept service on their

behalf.

          4.    The deadline to answer for the City of Chicago is January 3, 2019. The deadline

for the Individual Defendants is listed on the ECF docket as January 2, 2019, though it is their

position that they have not yet been served.

          5.    Counsel to City Defendants has requested that Plaintiffs deliver waiver of service

forms to the Individual Defendants to facilitate proper service.

          6.    Due to the number and variety of claims Plaintiffs have brought and the answer

deadline coming shortly after the holiday season, City Defendants require more time to

investigate this matter and prepare a response. City Defendants also request more time in order to

permit the parties to attempt to resolve the service issue and permit a potential joint response on

the merits. Thus, the City of Chicago respectfully requests that its deadline to respond be

extended by thirty-four (34) days, to February 6, 2019.

          7.    While the Individual Defendants do not believe they are currently required to

answer due to the failure to serve them and reserve all rights regarding that issue, they join in this

extension request out of an abundance of caution.

          8.    This is City Defendants’ first request for an extension of time.

          9.    City Defendants conferred with Plaintiffs’ counsel regarding this request by

leaving a voicemail yesterday and via a telephone conversation and email today. Plaintiffs’

counsel informed City Defendants’ counsel that he was awaiting input from his client regarding

the extension request. However, due to the approaching deadline, City Defendants are filing the

motion today.




                                                  2
      Case: 1:18-cv-08116 Document #: 9 Filed: 12/28/18 Page 3 of 3 PageID #:35



       WHEREFORE, for the foregoing reasons, the City Defendants respectfully request that

the Court grant an extension of time to file an answer or other pleading up to and including

February 6, 2019.

Date: December 28, 2018                              Respectfully submitted,

JENNIFER ZLOTOW                                   EDWARD N. SISKEL,
jennifer.zlotow@cityofchicago.org                 Corporation Counsel for the City of Chicago
City of Chicago, Department of Law                By:     /s/ Jennifer Zlotow
Constitutional and Commercial Litigation Division
30 North LaSalle Street, Suite 1230
Chicago, Illinois 60602
(312) 744-0740

Attorney for City Defendants




                                                3
